Citation Nr: 0125612	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include emotionally unstable personality disorder, anxiety 
disorder, depression, bipolar disorder, and post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
psychiatric disorder, including PTSD.  


REMAND

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
action is necessary if there is competent medical evidence of 
a current disability and evidence that the disability may be 
associated with the claimant's active duty, but the record 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,626 
(Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

The newly enacted laws and regulations are more favorable to 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the claimant will apply).  Therefore, in order 
to ensure that she is afforded all the protections of the 
VCAA, a remand is required for compliance with the notice and 
duty to assist provisions included in the new law.  

Service medical records reveal that upon enlistment 
examination, the veteran was found to be psychiatrically 
normal.  Service records show that the veteran was absent 
without leave (AWOL) for a specified period of time.  A 
Medical Evaluation Board Report, dated in December 1966, 
indicated that she had been previously admitted to the 
dispensary in September 1966, for a drug ingestion.  She was 
transferred to the Naval Hospital in Charleston, South 
Carolina, with a diagnosis of schizophrenic reaction, 
paranoid type.  Subsequently, she was transferred to the 
Naval Hospital in Philadelphia, Pennsylvania, with a 
diagnosis of emotionally unstable personality.  Psychological 
testing revealed marked emotional instability as well as 
schizoid trends.  There were no signs of psychosis, neurosis, 
or other serious psychiatric illness; and she was not treated 
with psychotropic medication.  After treatment and 
observation, it was concluded that the veteran suffered from 
an inherent preexisting personality defect which rendered her 
unsuitable for further service.  Shortly thereafter, she was 
discharged.  

Current medical evidence indicates that the veteran has been 
diagnosed with various psychiatric disabilities, including 
panic/anxiety disorder, bipolar disorder, and PTSD.  It is 
unclear from the present record whether any of the symptoms 
demonstrated in service would be considered related to her 
currently diagnosed disabilities, or whether she was 
misdiagnosed in service.  Additionally, upon VA examination 
in June 1999, the examiner contributed the veteran's PTSD to 
her childhood, although he indicated that there was some 
subjective overlay to her military service.  However, there 
is no indication that the examiner was provided with the 
veteran's claims folder so that her pertinent military 
medical history could be reviewed and adequately considered 
in conjunction with the examination.  As such, the Board 
finds that the record does not contain sufficient medical 
evidence upon which to make a decision on the claim at this 
time.  See 38 U.S.C.A. § 5103A(d)(2).  Therefore, a remand is 
required so that a medical opinion may be obtained in 
accordance with the VCAA.  

In addition, VA's Adjudication Procedure Manual, M21-1, 
discusses the types of evidence which may be credible 
supporting evidence that the stressor occurred for PTSD 
claims involving an in-service personal assault.  M21-1, Part 
III, par. 5.14c and Part VI, par. 11.38.  In Patton v. West, 
12 Vet. App. 272, 283 (1999), the U.S. Court of Appeals for 
Veterans Claims discussed paragraph 5.14c of M21-1, Part III, 
referring to it as a "regulatory provision."  Accordingly, 
the manual provisions concerning development of PTSD claims 
based on personal assault must be considered in connection 
with the current claim.  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide any information regarding any 
records that reflect any current or past 
treatment for a mental disorder.  The RO 
should assist the veteran in obtaining 
evidence as required by the VCAA and 
implementing regulations.  In particular, 
in April 1999, the veteran provided a 
list of treatment providers which 
included the John J. Pershing VA Medical 
Center, the John Cochrane VA Medical 
Center, and the Jefferson Barracks.  
Records from these facilities should be 
requested and associated with the file.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not available, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to ascertain the nature, 
severity, and etiology of the veteran's 
mental disorder.  The claims folder, 
along with all additional evidence 
obtained pursuant to the instructions 
above, should be made available to the 
examiner for review.  The veteran's 
history and service medical records must 
be considered in detail by the examiner.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has a chronic mental 
disorder that originated in, or is 
traceable to, military service.  The 
rationale for the examiner's opinion 
should be explained in detail.  

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide a medical 
opinion.  If any aspect of a report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claims 
in accordance with all applicable laws 
and regulations, including the VCAA and 
the implementing regulations.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to obtain clarifying information and comply 
with adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


